Exhibit 10.5

FOURTH OMNIBUS AMENDMENT AND REAFFIRMATION OF LOAN DOCUMENTS

THIS FOURTH OMNIBUS AMENDMENT AND REAFFIRMATION OF LOAN DOCUMENTS (this
“Amendment”) is dated as of the 22nd day of September, 2011 (the “Effective
Date”) by and among TNP SRT SECURED HOLDINGS, LLC, a Delaware limited liability
company (“Lead Borrower”), TNP SRT MORENO MARKETPLACE, LLC, a Delaware limited
liability company (“Moreno Borrower”), TNP SRT SAN JACINTO, LLC, a Delaware
limited liability company (“San Jacinto Borrower”), TNP SRT CRAIG PROMENADE,
LLC, a Delaware limited liability company (“Craig Borrower”), TNP SRT NORTHGATE
PLAZA TUCSON, LLC, a Delaware limited liability company (“Northgate Borrower”,
TNP SRT PINEHURST EAST, LLC, a Delaware limited liability company (“Pinehurst
Borrower”, and collectively with Lead Borrower, Moreno Borrower, San Jacinto
Borrower, Craig Borrower and Northgate Borrower, the “Original Borrower”), TNP
STRATEGIC RETAIL TRUST, INC., a Maryland corporation (the “REIT”), TNP STRATEGIC
RETAIL OPERATING PARTNERSHIP, LP, a Delaware limited partnership (the “OP”, and
collectively with the REIT, the “Guarantors” and individually, a “Guarantor”),
TNP SRT TOPAZ MARKETPLACE, LLC, a Delaware limited liability company (the “Topaz
Borrower”, and together with the Original Borrower, the “Borrower”, and together
with the Guarantors, the “Credit Parties” and individually, a “Credit Party”),
and KEYBANK NATIONAL ASSOCIATION, a national banking association having a
principal place of business at 225 Franklin Street, 18th Floor, Boston,
Massachusetts 02110, as agent (in such capacity, “Agent”) for itself and any
other lenders who become lenders under the Credit Agreement (as hereinafter
defined) collectively referred to as “Lenders” and each individually referred to
as a “Lender”). Each Credit Party has an address at 1900 Main Street, Suite 700,
Irvine, California 92614.

Witnesseth That:

WHEREAS, the Borrower, the Agent and the Lenders are parties to that certain
Revolving Credit Agreement dated as of December 17, 2010, as amended by that
certain Joinder Agreement and that certain First Omnibus Amendment and
Reaffirmation of Loan Documents dated as of March 30, 2011, as further amended
by that certain Letter Agreement dated as of March 31, 2011, as further amended
by that certain Joinder Agreement and that certain Second Omnibus Amendment and
Reaffirmation of Loan Documents dated as of May 20, 2011, as further amended by
that certain Joinder Agreement, that certain Third Omnibus Amendment and
Reaffirmation of Loan Documents dated as of May 26, 2011, those certain Letter
Agreements dated as of June 30, 2011, August 23, 2011 and August 25, 2011 and as
further amended by that certain Joinder Agreement of even date herewith (as
amended, restated and/or modified from time to time, the “Credit Agreement”),
pursuant to which, among other things, the Lenders agreed to provide to the
Borrower a revolving credit facility in the maximum principal amount of
$35,000,000, and which obligations of the Borrower to the Agent and Lenders
under the Credit Agreement are evidenced by, among other things, that certain
Revolving Credit Note dated as of December 17, 2010 by the Borrower in favor of
the Lenders in the original principal amount of $35,000,000, as temporarily
increased to $38,000,000 by that certain Amendment to Revolving

Topaz Marketplace

Hesperia, San Bernardino County, California

RPV 1151750.6



--------------------------------------------------------------------------------

Credit Note dated as of May 26, 2011 and as further temporarily increased
pursuant to that certain Second Amendment to Revolving Credit Note of even date
herewith (as amended, restated and/or modified from time to time, the “Note”),
and are secured by, among other things, (a) that certain Pledge and Security
Agreement dated as of December 17, 2010 by Lead Borrower in favor of the Agent
for the benefit of the Lenders (as amended, restated and/or modified from time
to time, the “Borrower Pledge Agreement”), (b) that certain Pledge and Security
Agreement dated as of December 17, 2010 by the REIT in favor of the Agent for
the benefit of the Lenders (as amended, restated and/or modified from time to
time, the “REIT Pledge Agreement”), (c) that certain Pledge and Security
Agreement dated as of December 17, 2010 by the OP in favor of the Agent for the
benefit of the Lenders, as amended by that certain Partial Release and First
Amendment to Pledge and Security Agreement dated as of May 20, 2011 (as further
amended, restated and/or modified from time to time, the “OP Pledge Agreement”),
and (d) that certain Guaranty Agreement dated as of December 17, 2010 by the
Guarantors in favor of the Agent for the benefit of the Lenders (as amended,
restated and/or modified from time to time, the “Guaranty”);

WHEREAS, pursuant to that certain Joinder Agreement of even date herewith, the
Topaz Borrower has been joined to the Credit Agreement and the other Loan
Documents as a Borrower;

WHEREAS, in accordance with the terms and provisions of the Credit Agreement and
the related Loan Documents, the Borrower, from time to time, may acquire
Mortgaged Properties, Approved Properties and/or direct or indirect Equity
Interests in various Entities;

WHEREAS, in connection with the acquisition of each Mortgaged Property, Approved
Property and/or Equity Interests in an Entity, the Borrower has agreed to amend
and supplement certain of the provisions, exhibits and schedules attached to the
Credit Agreement and related Loan Documents;

WHEREAS, the Lead Borrower holds 100% of the Equity Interests in and to the
Topaz Borrower;

WHEREAS, pursuant to that certain Real Estate Purchase Agreement and Escrow
Instructions dated as of April 29, 2011 (as amended from time to time) between
the Topaz Borrower (as assignee of TNP Acquisitions, LLC) and Hesperia-Main
Street, LLC (the “Topaz Seller”) and Lawyers Title Company, as escrow agent, the
Topaz Seller has agreed to sell, transfer and convey to the Topaz Borrower, all
of the Topaz Seller’s right, title and interest in and to the real property and
improvements situated in the City of Hesperia, County of San Bernardino, State
of California and commonly known as “Topaz Marketplace” (the “Topaz Property”);

WHEREAS, in connection with the acquisition of the Topaz Property, the Borrower
has requested the Topaz Loan (as hereinafter defined) and certain amendments to
the provisions of the Loan Documents, and the Agent and Lender have agreed to
provide the Topaz Loan and to make such amendments to the Loan Documents, all
upon the terms and provisions more particularly set forth in this Amendment.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby amend the Loan
Documents and agree as follows:

1. Recitals and Definitions. The foregoing recitals are hereby incorporated by
reference as if set forth at length herein. Capitalized terms used herein
without definition shall have the meaning assigned to such terms in the Credit
Agreement.

2. Topaz Loan. As of the date hereof, the Original Borrower has requested an
advance in the original principal amount of Eight Million and No/100 Dollars
($8,000,000) (the “Topaz Loan”), which Topaz Loan will be used by the Original
Borrower (and/or the Topaz Borrower) to fund a portion of the costs and expenses
related to the acquisition of the Topaz Property. In connection with the Topaz
Loan, the Topaz Borrower has agreed to (x) assume, on a joint and several basis,
the obligations of the Original Borrower under the Loan Documents, all upon the
terms and conditions set forth in this Amendment and (y) to provide certain
additional documentation to secure the obligations of the Original Borrower, the
Topaz Borrower and the Obligors under the Loan Documents.

For the avoidance of doubt, and for all other purposes of the Loan Documents,
(a) the Topaz Loan shall constitute an “Obligation” and a “Loan” under the terms
and provisions of the Credit Agreement and the Loan Documents, and shall be
secured by, and be entitled to the benefits of, the Security Documents (as such
term is supplemented in this Amendment), the Loan Documents and any other
document and agreement executed in connection with any of the foregoing, and
(b) the Topaz Property shall be deemed a “Mortgaged Property”, an “Approved
Property” and a “Funded Approved Property” for purposes of the Credit Agreement
and the Loan Documents.

3. Conditions Precedent to Topaz Loan. The Borrower agrees to deliver to the
Agent the following, and acknowledges and agrees that the funding of the Topaz
Loan is subject to satisfaction of the following conditions precedent, as
determined by Agent in its reasonable discretion:

(a) The Mortgaged Property Requirements and the Approved Property Requirements
shall have been satisfied.

(b) The Agent and Majority Lenders shall have approved the Topaz Property as a
Mortgaged Property and the Agent shall have approved the Topaz Property as an
Approved Property, each in their sole discretion.

(c) Agent shall have received evidence that Borrower has invested cash equity in
the aggregate of at least Five Million Five Hundred Thousand and No/100 Dollars
($5,500,000.00) in the Topaz Property.

(d) Borrower shall have paid (i) Agent’s legal fees and all other of Agent’s
reasonable costs, fees and expenses incurred in connection with the making of
the Topaz Loan and (ii) all other costs and expenses incurred in connection with
the closing of the acquisition of the Topaz Property.

 

3



--------------------------------------------------------------------------------

(e) Agent shall have received all of the other documents listed in the closing
checklist supplied by Agent to Borrower with respect to the Topaz Loan except
for certain items which are listed on Exhibit A of the Open Items Letter being
executed as of even date and which must be supplied to and approved by Agent by
the dates stated on the Open Items Letter.

(f) No Default or Event of Default shall have occurred and be continuing under
the terms and provisions of this Amendment, the Credit Agreement, the Note, or
of any of the Loan Documents.

(g) Agent shall have received such other documents and certificates as Agent may
reasonably request from Borrower, any Guarantor, and any other Person, in form
and content satisfactory to Agent.

4. Additional Amendments to the Credit Agreement. As of the Effective Date, each
of the Credit Parties and the Agent agree that:

(a) The last sentence of the definition of “Commitment” is hereby amended to
read as follows:

“The initial aggregate amount of the Lenders’ Commitments is $35,000,000,
provided, however, that (i) as of the Third Amendment Effective Date, the
Commitment is being temporarily increased to $38,000,000 (the “First Temporary
Increase”) and (ii) as of the Fourth Amendment Effective Date, the Commitment is
being further temporarily increased to $45,000,000 (the “Second Temporary
Increase”, and collectively with the First Temporary Increase, the “Temporary
Increase”).”

(b) The definition of “Default Rate” is hereby added to Section 1.01 of the
Credit Agreement as follows:

“Default Rate” means the interest rate described in Section 2.10(c).

(c) The definition of “Fourth Amendment Effective Date” is hereby added to
Section 1.01 of the Credit Agreement as follows:

“Fourth Amendment Effective Date” means September 22, 2011.

(d) The definition of “Third Amendment Effective Date” is hereby added to
Section 1.01 of the Credit Agreement as follows:

“Third Amendment Effective Date” means May 26, 2011.

(e) The definition of “Topaz Acquisition Fee” is hereby added to Section 1.01 of
the Credit Agreement as follows:

“Topaz Acquisition Fee” means that certain acquisition fee payable by TNP REIT
to TNP Strategic Retail Advisor, LLC in connection with the acquisition of the
Topaz Property, in an amount not to exceed $337,500.”

 

4



--------------------------------------------------------------------------------

(f) The definition of “Tranche A Commitment” is hereby amended in its entirety
to read as follows:

“Tranche A Commitment” means, with respect to each Tranche A Lender, the
commitment of such Tranche A Lender to make Tranche A Loans hereunder, expressed
as an amount representing the maximum aggregate amount of such Tranche A
Lender’s Tranche A Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Tranche A Lender’s
Tranche A Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Tranche A Lender shall have assumed its
Tranche A Commitment, as applicable. The initial aggregate amount of the
Tranche A Lenders’ Tranche A Commitments is $25,000,000, which amount increased
to $30,000,000 on February 15, 2011, was temporarily increased to $38,000,000 on
the Third Amendment Effective Date, shall further increase to $45,000,000 on the
Fourth Amendment Effective Date, shall decrease to $43,000,000 on October 25,
2011 and, at all times following the Fourth Amendment Effective Date shall
decrease on a dollar-for-dollar basis as payments are made with respect to the
Temporary Increase as provided in Section 2.06(e) and Section 2.08(d) below
until reduced to $35,000,000.”

(g) The Commitment of KeyBank as reflected on Schedule 2.01 is hereby changed to
$45,000,000, but shall reduce as the Temporary Increase is repaid down to
$35,000,000.

(h) Section 2.06(e) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(e) On or about the Third Amendment Effective Date, the First Temporary
Increase was funded to the Borrower, and as of the Fourth Amendment Effective
Date, the Second Temporary Increase shall be available to the Borrower. The
Temporary Increase (i) shall be reduced on or prior to October 25, 2011 by an
amount necessary to reduce the Tranche A Commitment to $43,000,000, at which
time any amounts outstanding in excess of $43,000,000 shall be due and payable
in full and (ii) shall otherwise remain in effect until December 22, 2011, at
which time any amounts outstanding in excess of $35,000,000 shall be due and
payable in full, in each case with no further notice or demand by Agent being
required therefor. Amounts repaid under the Temporary Increase may not be
reborrowed.”

(i) Section 2.07(a)(i) is hereby amended to read as follows:

“(i) to the Agent for the account of each Tranche A Lender the then unpaid
principal amount of each Tranche A Loan on the Tranche A Maturity Date, except
that the Temporary Increase must be reduced in accordance with Section 2.06(e)
and paid in full on or before December 22, 2011,”

 

5



--------------------------------------------------------------------------------

(j) Section 2.08(d) is hereby amended to read as follows:

“(d) Borrower and TNP REIT shall apply one hundred percent (100%) of the Net
Proceeds to repay the amounts outstanding under the Temporary Increase until the
amounts outstanding under the Temporary Increase have been repaid in full,
subject to the exceptions set forth in Section 5.18. In addition, unless
otherwise approved in writing by Lender, Borrower and TNP REIT shall apply 100%
of the Net Proceeds of the sale or refinancing of a Real Property to repay the
amounts outstanding under the Temporary Increase.”

(k) Section 2.08 is hereby amended to add a new subsection as follows:

“(g) If any new Commitments are received from any Lender other than KeyBank at a
time when there is any amount of the Temporary Increase outstanding, then the
proceeds of any Loans made from such Commitment shall be used first to reduce
the amount of the KeyBank Commitment until the amounts outstanding under the
Temporary Increase have been repaid in full, and such proceeds shall be so
applied before any Net Proceeds are applied to any further reduction of the
Temporary Increase pursuant to Section 2.08(d).”

(l) Section 2.09 is hereby amended to add the following new subsections (f) and
(g):

“(f) Borrower shall pay to KeyBank a $20,000 fee in connection with making the
Topaz Loan available. This fee shall be paid at the same time that the Topaz
Loan is advanced.

(g) Borrower shall pay to KeyBank a $160,000 exit fee in the event that the
Borrower obtains any replacement financing on the Topaz Property other than a
commercial mortgage backed security loan from KeyBank or its Affiliates. Such
exit fee shall be due and payable simultaneously with the closing of such
replacement financing.”

(m) Section 5.18(b) is hereby amended and restated in its entirety to read as
follows:

“(b) Prior to the date when the Temporary Increase has been repaid in full, the
Net Proceeds of the Equity Issuances by TNP REIT shall be used in accordance
with Section 2.08(d), or as permitted by Section 2.17, provided, however, that
(i) upon the Agent’s reasonable approval, Borrower may use a portion of such Net
Proceeds to fund operating expenses incurred in the ordinary course of business
to cover short term timing differences between the receipt of revenues and such
operating expenses; (ii) Borrower or TNP REIT may use a portion of such Net
Proceeds to fund the Topaz Acquisition Fee; (iii) to the extent that Borrower
has identified Real Property for acquisition and a definitive purchase and sale
agreement has been executed with respect thereto, Borrower may fund the Net
Proceeds of the Equity Issuances by TNP REIT into the Property Acquisition
Escrow Account up to an amount equal to Borrower’s pro forma equity contribution
required to close such acquisition, subject to the following: (A) the Property
Acquisition Escrow Account shall be held at KeyBank and pledged as Collateral;
(B) Agent shall release funds held in the

 

6



--------------------------------------------------------------------------------

Property Acquisition Escrow Account for the purchase price, costs, expenses and
other amounts paid in connection with such acquisitions upon the Borrower’s
written request; and (C) Borrower may fund such Net Proceeds into the Property
Acquisition Escrow Account in connection with no more than two (2) acquisitions
at any time; and (iv) following the occurrence and during the continuance of an
Event of Default, the Net Proceeds of any Equity Issuance shall, in the sole
discretion of the Agent, be funded into the Distribution Account and Agent shall
apply all amounts received to the Obligations.”

(n) Schedules 3.05, 3.15, 5.12(a), 5.12(b), and 6.01 to the Credit Agreement are
hereby amended and restated in their entirety by the corresponding Schedules
attached to this Amendment, which information is true, correct and complete as
of the Effective Date.

5. Additional Amendment to the Borrower Pledge Agreement. Contemporaneous with
the execution and delivery of this Amendment, the Lead Borrower is executing and
delivering to the Agent a certain Pledge Agreement Addendum (as defined in the
Borrower Pledge Agreement) to the Borrower Pledge Agreement. As of the Effective
Date, each of the Credit Parties and the Agent agree that Exhibit A to the
Borrower Pledge Agreement is hereby amended and supplemented to add thereto the
Equity Interests described and set forth in said Pledge Agreement Addendum.

6. Additional Amendment to the Subordination of Management Fees. The Agent,
Borrower and Creditors hereby agree as follows

(a) The definition of “Borrower” as set forth in the Subordination of Management
Fees shall at all times have the meaning given to such term in the Credit
Agreement.

(b) The definition of “Subordinate Agreement” is hereby amended in its entirety
to read as follows: “any and all property or asset management agreements,
advisory fee agreements and other similar agreements by and between a Creditor
and one or more Borrowers, each as may be amended from time to time, including,
without limitation, those agreements listed on Exhibit A attached hereto.”

(c) Capitalized terms used in this Section 6 and not defined in the Credit
Agreement shall have the meanings specified in the Subordination of Management
Fees.

7. Representations and Warranties. Each Credit Party represents and warrants to
the Agent and Lenders as follows:

(a) The representations and warranties of the Credit Parties as set forth in the
Credit Agreement and each Loan Document are hereby confirmed, affirmed and
ratified by each of the Credit Parties (including, without limitation, the
Pinehurst Borrower), and each Credit Party confirms and affirms that each such
representation and warranty is true and correct in all material respects as of
the Effective Date, including with respect to the Topaz Borrower and the Topaz
Property.

 

7



--------------------------------------------------------------------------------

(b) The Mortgaged Property Requirements and Approved Property Requirements are
satisfied with respect to the Topaz Property, the Topaz Borrower and the Topaz
Loan, as applicable, except as otherwise set forth in the Open Items Letter
dated as of the Effective Date.

(c) The transactions contemplated by this Amendment are within the corporate,
partnership or limited liability company powers (as applicable) of the
respective Credit Parties and have been duly authorized by all necessary
corporate, partnership or limited liability company action. This Amendment and
the documents executed in connection herewith have been duly executed and
delivered by each Credit Party which is a party thereto and constitute the
legal, valid and binding obligation of each such Person, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(d) The transactions contemplated by this Amendment (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect or which shall be completed at the appropriate time for
such filings under applicable securities laws, (b) will not violate, to the
Credit Parties’ knowledge, any applicable law, regulation or order of any
Governmental Authority to the extent that such violation could reasonably be
expected to have a Material Adverse Effect, (c) will not violate the charter,
by-laws or other organizational documents of any Credit Party or any of the
Borrower’s Subsidiaries, (d) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Credit Party or any of
the Borrower’s Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by any Credit Party or any of the Borrower’s
Subsidiaries to the extent that such violation, default or right to require
payment could reasonably be expected to have a Material Adverse Effect, and
(e) will not result in the creation or imposition of any Lien on any Collateral,
except pursuant to the Deeds of Trust and the Pledge Agreements.

(e) No Event of Default has occurred and is continuing or would result by the
execution of this Amendment which constitutes an Event of Default under the
Credit Agreement or any Loan Document or would constitute such an Event of
Default but for the requirement that notice be given or time elapse or both.

8. References in Loan Documents. All references in any of the Loan Documents to
the “Credit Agreement”, the “Note”, the “Guaranty”, the “Borrower Pledge
Agreement”, the “REIT Pledge Agreement”, the “OP Pledge Agreement”, or to the
“Loan Documents”, shall, from and after the Effective Date be deemed to mean and
refer to the Credit Agreement, the Note, the Guaranty, the Borrower Pledge
Agreement, the REIT Pledge Agreement, the OP Pledge Agreement, and each other
Loan Document (as applicable) as amended and affected by this Amendment. This
Amendment shall be deemed to be a “Loan Document” for the purposes of the Credit
Agreement and the other Loan Documents.

9. Ratification by the Credit Parties.

(a) Each Credit Party hereby ratifies, affirms and confirms the Loan Documents
(as modified by this Amendment), and acknowledges and agrees that the Loan
Documents (as

 

8



--------------------------------------------------------------------------------

modified by this Amendment) remain in full force and effect and are enforceable
against such Credit Party and against the Collateral described therein in
accordance with their respective terms. Each Credit Party hereby further
acknowledges and agrees that, as of the Effective Date, the Loan Documents, as
amended by this Amendment, are not subject to any defenses, rights of setoff,
claims or counterclaims that might limit the enforceability thereof, the
obligations created and evidenced thereby or the terms and provisions thereof.

(b) In furtherance of the provisions of subsection (a) above, and not in
limitation or derogation thereof, by its execution of this Amendment, each
Guarantor hereby (i) acknowledges and consents to the terms and provisions of
this Amendment; (ii) ratifies, affirms and confirms the Guaranty; (iii) agrees
that the Guaranty is and shall remain in full force and effect and that the
terms and provisions of the Guaranty cover and pertain to the Guaranteed
Obligations (as defined in the Guaranty), Notes, Credit Agreement and other Loan
Documents; (iv) acknowledges that there are no claims or offsets against, or
defenses or counterclaims to, the terms and provisions of the Guaranty or other
obligations created and evidenced by the Guaranty; and (v) certifies that the
representations and warranties contained in the Guaranty, the Credit Agreement,
and the other Loan Documents with respect to each Guarantor remain the true and
correct representations and warranties of such Guarantor as of the Effective
Date.

10. Security and Liens. All Obligations of the Credit Parties under the Loan
Documents, each as amended by this Amendment, shall be secured by and be
entitled to the benefits of, and the Collateral shall remain in all respects
subject to the liens, charges and encumbrances of, the Loan Documents, and
nothing herein contained, and nothing done pursuant hereto or in connection
herewith shall affect or be construed to affect the liens, charges or
encumbrances or conveyances effected thereby or the priority thereof or to
release or affect the liability of any party or parties whomsoever may now, or
hereafter be, liable on account of the Obligations.

11. No Waiver. This Amendment is only a modification of the Loan Documents and
is not intended to, and shall not be construed to, effect a novation of any Loan
Document, or to constitute a modification of, or a course of dealing at variance
with, the Loan Documents (each as amended by this Amendment), such as to require
further notice by Lenders or Agent to require strict compliance with the terms
the other Loan Documents in the future.

12. Release; Set-off. Each Credit Party hereby unconditionally releases and
forever discharges Agent, each Lender and their respective officers, directors,
shareholders, and employees from any and all claims, demands, causes of action,
expenses, losses and other damages of whatever kind, whether known or unknown,
liquidated or unliquidated, at law or in equity, that exists as of the Effective
Date in connection with the Credit Agreement, the Loan Documents and any other
documents relating thereto.

13. Miscellaneous.

(a) All costs and expenses of Agent, including, without limitation, appraisal
fees and reasonable attorney’s fees of counsel to Agent relating to the
negotiation, preparation, execution and delivery of this Amendment and all
instruments, agreements and documents contemplated hereby, shall be the
responsibility of Borrower.

 

9



--------------------------------------------------------------------------------

(b) This Amendment shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts applicable to contracts made and
performed within such state.

(c) This Amendment may be executed in any number of counterparts, all of which
when taken together shall constitute one agreement binding on the parties
hereto, notwithstanding that all parties are not signatories to the same
counterpart.

(d) Delivery of an executed signature page of this Amendment by facsimile
transmission or by means of electronic mail (in so-called “pdf”, “TIF” or any
similar format) shall be effective as an in-hand delivery of an original
executed counterpart hereof.

[The Next Page is the Signature Page]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Credit Parties, the Agent and the Lenders have caused
this Amendment to be duly executed by their respective duly authorized officers,
as an instrument under seal, as of the date and year first above written.

 

BORROWERS:     TNP SRT SECURED HOLDINGS, LLC, a
Delaware limited liability company     By:   TNP Strategic Retail Operating
Partnership, LP, its sole member       By:   TNP Strategic Retail Trust, Inc.,
its general partner         By:  

/s/ James Wolford

                Print Name: James Wolford                 Title: CFO    

TNP SRT MORENO MARKETPLACE, LLC, a

Delaware limited liability company

    By   TNP SRT Secured Holdings, LLC, a Delaware limited liability company,
its Sole Member       By:   TNP Strategic Retail Operating Partnership, LP, a
Delaware limited partnership, its Sole Member         By:   TNP Strategic Retail
Trust, Inc., a Maryland corporation, its General Partner         By:  

/s/ James Wolford

                Print Name: James Wolford                 Title: CFO

(Signatures continued on next page.)

 

[Signature Page to Fourth Omnibus Amendment/Topaz Marketplace]



--------------------------------------------------------------------------------

TNP SRT SAN JACINTO, LLC, a Delaware
limited liability company By   TNP SRT Secured Holdings, LLC, a Delaware limited
liability company, its Sole Member   By:   TNP Strategic Retail Operating
Partnership, LP, a Delaware limited partnership, its Sole Member     By:   TNP
Strategic Retail Trust, Inc., a Maryland corporation, its General Partner    
By:  

/s/ James Wolford

            Print Name: James Wolford             Title: CFO

 

TNP SRT CRAIG PROMENADE, LLC, a
Delaware limited liability company By   TNP SRT Secured Holdings, LLC, a
Delaware limited liability company, its Sole Member   By:   TNP Strategic Retail
Operating Partnership, LP, a Delaware limited partnership, its Sole Member    
By:   TNP Strategic Retail Trust, Inc., a Maryland corporation, its General
Partner     By:  

/s/ James Wolford

            Print Name: James Wolford             Title: CFO

(Signatures continued on next page.)

 

[Signature Page to Fourth Omnibus Amendment/Topaz Marketplace]



--------------------------------------------------------------------------------

TNP SRT NORTHGATE PLAZA TUCSON, LLC, a Delaware limited liability company By  
TNP SRT Secured Holdings, LLC, a Delaware limited liability company, its Sole
Member   By:   TNP Strategic Retail Operating Partnership, LP, a Delaware
limited partnership, its Sole Member     By:   TNP Strategic Retail Trust, Inc.,
a Maryland corporation, its General Partner     By:  

/s/ James Wolford

      Print Name: James Wolford       Title: CFO
TNP SRT PINEHURST EAST, LLC, a Delaware limited liability company By   TNP SRT
Secured Holdings, LLC, a Delaware limited liability company, its Sole Member  
By:   TNP Strategic Retail Operating Partnership, LP, a Delaware limited
partnership, its Sole Member     By:   TNP Strategic Retail Trust, Inc., a
Maryland corporation, its General Partner     By:  

/s/ James Wolford

      Print Name: James Wolford       Title: CFO

(Signatures continued on next page.)

 

[Signature Page to Fourth Omnibus Amendment/Topaz Marketplace]



--------------------------------------------------------------------------------

    TNP SRT TOPAZ MARKETPLACE, LLC, a Delaware limited
liability company   By   TNP SRT Secured Holdings, LLC, a Delaware limited
liability company, its Sole Member     By:   TNP Strategic Retail Operating
Partnership, LP, a Delaware limited partnership, its Sole Member       By:   TNP
Strategic Retail Trust, Inc., a Maryland corporation, its General Partner      
By:  

/s/ James Wolford

        Print Name: James Wolford         Title: CFO

AGENT AND

MAJORITY LENDER:

  KEYBANK NATIONAL ASSOCIATION, as Agent and Lender   By:  

/s/ Christopher T. Neil

         Christopher T. Neil, Senior Relationship Manager GUARANTORS and        
OBLIGORS:   TNP STRATEGIC RETAIL OPERATING PARTNERSHIP, LP, a Delaware limited
partnership   By:   TNP Strategic Retail Trust, Inc., its general partner      
By:  

/s/ James Wolford

        Print Name: James Wolford         Title: CFO   TNP STRATEGIC RETAIL
TRUST, INC., a Maryland corporation       By:  

/s/ James Wolford

        Print Name: James Wolford         Title: CFO

[Signature Page to Fourth Omnibus Amendment/Topaz Marketplace]

(Signatures continued on next page.)



--------------------------------------------------------------------------------

SUBORDINATE CREDITORS (for Section 6 only):   TNP PROPERTY MANAGER, LLC, a
Delaware limited liability company   By:   Thompson National Properties, LLC, a
Delaware limited liability company, its manager     By:  

/s/ James Wolford

      Print Name: James Wolford       Title: CFO   TNP STRATEGIC RETAIL ADVISOR,
LLC, a Delaware limited liability company   By:   Thompson National Properties,
LLC, a Delaware limited liability company, its manager     By:  

/s/ James Wolford

      Print Name: James Wolford       Title: CFO

[Signature Page to Fourth Omnibus Amendment/Topaz Marketplace]



--------------------------------------------------------------------------------

Schedule 3.05

Flood Zones; Earthquake or Seismic Areas

 

     Flood Zone    EQ Zone    Wind Zone  

San Jacinto Esplanade

   X Shaded    1      N/A   

Moreno Marketplace

   X Shaded    E      N/A   

Craig Promenade

   X    2b      N/A   

Northgate Plaza Shopping Center

   X    2b      N/A   

Pinehurst Square East

   X    0      N/A   

Topaz Marketplace

   X    4      N/A   



--------------------------------------------------------------------------------

Schedule 3.15

Subsidiaries

The following are the Subsidiaries of TNP Strategic Retail Trust, Inc. as of the
date of this Agreement:

TNP Strategic Retail Operating Partnership, LP

TNP SRT Secured Holdings, LLC

TNP SRT Moreno Marketplace, LLC

TNP SRT San Jacinto, LLC

TNP SRT Waianae Mall, LLC

TNP SRT Northgate Plaza Tucson, LLC

TNP SRT Craig Promenade, LLC

TNP SRT Pinehurst East, LLC

TNP SRT Topaz Marketplace, LLC



--------------------------------------------------------------------------------

Schedule 5.12(a)

Mortgaged Property Pool

San Jacinto Esplanade, San Jacinto, California

Moreno Marketplace, Moreno, California

Craig Promenade, North Las Vegas, Nevada

Northgate Plaza Shopping Center, Tucson, Arizona

Pinehurst Square East, Bismarck, North Dakota

Topaz Marketplace, Hesperia, California

Schedule 5.12(b)

Approved Property Pool

San Jacinto Esplanade, San Jacinto, California

Moreno Marketplace, Moreno, California

Northgate Plaza Shopping Center, Tucson, Arizona

Craig Promenade, North Las Vegas, Nevada

Pinehurst Square East, Bismarck, North Dakota

Topaz Marketplace, Hesperia, California



--------------------------------------------------------------------------------

Schedule 6.01

Existing Liens

None.